Title: III. Notes on Abbé Rochon’s Method, [1785 or 1786]
From: Jefferson, Thomas
To: 


To prepare the plate of copper.
If it be new, sprinkle on it some blanc d’Espagne, and water, and  rub it, holding it over a chaffing dish. This is to absorb any grease which might have remained on the plate and which would injure the subsequent process.
If it be an old plate it must be rubbed.

    1. with a crooked file, till the old letters are well effaced.
    2. with pounce and water.
    3. with […] charcoal and water.

To varnish the plate. Hold it over a chaffing dish of coals and ashes. Rub on it the varnish bag. Then dab it all over with the cotton puff or bag till the varnish is equal every where. Then hold it over a bougie to smoke it all over.
Write with a point as with a pen. Take care of the order of the pages. Make a border of engravers wax all round the writing. Pour in pure aq. fort. Let it stay on from to 20’ according to the strength of writing you desire. Pour off the aq. fort. and wipe the plate. Ink it with printer’s ink and wipe it with a bit of linnen dipped in soap and water. Strike off a proof on thick paper properly moistened. Wipe your plate and ink it as before and strike off again, and so on till you have the number of proofs you desire. Then put a peice of fine paper properly moistened on the face of every proof, and pass the whole together thro’ the press. The counterproofs will be written the direct way.

   
   Pour a little oil on the plate, and with a bit of linen wipe off all the varnish, to facilitate which it must be held over the chaffing dish. Rub the letters with oil and crumb of stale bread.



